
	
		I
		111th CONGRESS
		1st Session
		H. R. 2609
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Kanjorski (for
			 himself, Mrs. Biggert,
			 Mr. Moore of Kansas,
			 Mr. Capuano,
			 Ms. Bean, Mr. Royce, and Mr.
			 Scott of Georgia) introduced the following bill; which was referred
			 to the Committee on Financial
			 Services
		
		A BILL
		To establish an Office of Insurance Information in the
		  Department of the Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Information Act of
			 2009.
		2.Office of
			 Insurance Information
			(a)Duties of
			 SecretarySection 321(a) of title 31, United States Code, is
			 amended—
				(1)in paragraph (7),
			 by striking and at the end;
				(2)in paragraph
			 (8)(C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(9)serve as the principal advisor to the
				President and the Congress on domestic and international policy issues in
				connection with all lines of insurance except health
				insurance.
						.
				(b)Establishment of
			 OfficeSubchapter I of
			 chapter 3 of title 31, United States Code, is amended—
				(1)by transferring
			 and inserting section 312 after section 313;
				(2)by redesignating
			 sections 313 and 312 (as so transferred) as sections 312 and 314, respectively;
			 and
				(3)by inserting after
			 section 312 (as so redesignated) the following new section:
					
						313.Office of
				Insurance Information
							(a)EstablishmentThere is established within the Department
				of the Treasury the Office of Insurance Information.
							(b)LeadershipThe Office shall be headed by a Director,
				who shall be appointed by the Secretary of the Treasury. The position of such
				Director shall be a career reserved position in the Senior Executive
				Service.
							(c)Functions
								(1)Authority
				pursuant to direction of SecretaryThe Office shall have the authority,
				pursuant to the direction of the Secretary, as follows:
									(A)To receive and collect (directly from the
				States and from other sources), and to analyze and disseminate, data and
				information, and to issue reports, regarding all lines of insurance except
				health insurance, except that—
										(i)the submission of any non-publicly
				available data and information to the Office shall be voluntary and such
				submission shall not constitute a waiver of, or otherwise affect, any privilege
				or confidentiality protection to which the data or information is otherwise
				subject;
										(ii)to the extent that any such data and
				information has already been received or collected by, or can efficiently be
				received or collected by, the States (including the insurance commissioners of
				the States), the National Association of Insurance Commissioners, or any other
				appropriate source, the Office may enter into an information-sharing agreement
				with such source to provide for the receipt of such data by the Office;
										(iii)any requirement
				under Federal or State law to the extent otherwise applicable, or any
				requirement pursuant to a written agreement in effect between the original
				source of any non-publicly available data or information and the source of such
				data or information to the Office, regarding the privacy or confidentiality of
				any data or information in the possession of the source to the Office, and any
				privilege arising under Federal or State law (including the rules of any
				Federal or State court) with respect to such data or information, shall
				continue to apply to such data or information after the data or information has
				been provided pursuant to this subparagraph to the Office;
										(iv)the Office shall treat as confidential and
				privileged any data or information obtained from any source that is entitled to
				confidential treatment under applicable State or Federal law or regulations, or
				under any agreement to which the source is a party and shall take all
				reasonable steps to oppose any effort to secure disclosure of the data or
				information by the Office;
										(v)the Office may not
				in any case disclose to any party any personally identifiable information
				received or collected by the Office pursuant to this subparagraph; and
										(vi)any non-publicly available data and
				information received or collected by the Office pursuant to this subparagraph
				shall be considered trade secrets and commercial or financial information that
				is privileged and confidential pursuant to section 552(b)(4) of title 5, United
				States Code, and may not be disclosed to the Advisory Group established under
				subsection (l).
										(B)To coordinate Federal efforts and establish
				Federal policy on international insurance matters, including working with the
				International Association of Insurance Supervisors.
									(C)To determine, in accordance with subsection
				(e), whether State insurance measures are inconsistent with such policy, as
				included in covered agreements (as such term is defined in subsection
				(m)).
									(D)To serve as a liaison between the Federal
				Government and the individual and several States regarding insurance matters of
				national importance and international importance.
									(E)To serve as a primary advisor, regarding
				the export promotion of United States insurance products and services, to the
				Treasury representative to the Trade Promotion Coordinating Committee.
									(2)Advisory
				functionsTo advise the Secretary on major domestic and
				international insurance policy issues, including matters that affect consumers
				and insurers, such as, and including, financial guarantee insurance,
				catastrophe insurance, and reinsurance requirements.
								(d)ScopeThe authority of the Office and the
				Director with respect to insurance shall extend to all lines of insurance
				except health insurance, as determined by the Secretary based on section 2791
				of the Public Health Service Act (42 U.S.C. 300gg–91).
							(e)Preemption of
				State insurance measures
								(1)StandardSubject to paragraph (3), a State insurance
				measure shall be preempted if, and only to the extent that, the measure—
									(A)treats a
				non-United States insurer more or less favorably than a United States insurer
				domiciled in such State; and
									(B)is determined, in
				accordance with this subsection, to be inconsistent with Federal policy on
				international insurance matters as—
										(i)established by the
				Office; and
										(ii)included in a
				covered agreement.
										(2)Determination
									(A)Authority of
				DirectorPursuant to the
				subsection (c)(1)(C), the Director may determine whether inconsistencies
				referred to in paragraph (1)(B) of this subsection exist.
									(B)Notice of
				potential inconsistencyBefore making any determination regarding
				whether an inconsistency referred to in paragraph (1)(B) exists, the Director
				shall—
										(i)cause to be published in the Federal
				Register notice of the issue regarding the potential inconsistency or
				preemption, including a description of each State insurance measure at issue
				and the Federal policy on international insurance matters embodied in a covered
				agreement at issue;
										(ii)provide
				interested parties a period of not less than 30 days during which to submit
				written comments to the Office; and
										(iii)in making the
				determination, consider any comments received.
										(C)Initial
				determinationUpon making any
				determination regarding whether an inconsistency referred to in paragraph
				(1)(B) exists, the Director shall—
										(i)cause to be
				published in the Federal Register notice of such determination;
										(ii)notify the appropriate State of such
				determination; and
										(iii)in the case of
				determination that such an inconsistency exists, establish a reasonable period
				of time before a final determination under subparagraph (D) is made.
										(D)Final
				determinationIn the case of
				an initial determination that an inconsistency referred to in paragraph (1)(B)
				exists, upon the conclusion of the period referred to in subparagraph (C)(iii)
				of this paragraph with respect to such determination, the Director shall make a
				final determination of whether such inconsistency still exists. If the Director
				determines that such inconsistency still exists, the Director shall cause to be
				published in the Federal Register notice of such final determination and notify
				the State and the Secretary of such final determination.
									(E)Consideration of
				stay by Secretary; effective date of preemptionIn the case of a final determination under
				subparagraph (D) that an inconsistency referred to in paragraph (1)(B) exists,
				the Secretary, after consultation with the Director, shall determine whether to
				stay preemption under paragraph (3). Immediately upon such determination, the
				Secretary shall cause to be published in the Federal Register notice of whether
				the State insurance measure is preempted pursuant to paragraph (1), to the
				extent of the inconsistency, or whether preemption is stayed pursuant to
				paragraph (3), and shall submit to the Congress a copy of such notice. Any such
				preemption shall be effective upon the expiration of the 90-day period
				beginning upon the publication of notice under this subparagraph unless the
				Congress by its action prevents such effectiveness.
									(3)StayNotwithstanding any determination by the
				Director that an inconsistency referred to in paragraph (1)(B) exists, the
				Secretary shall stay preemption under this subsection, before publication of
				notice of preemption under paragraph (2)(E), if the Secretary determines
				that—
									(A)maintaining the
				State insurance measure is necessary for prudential reasons, including
				for—
										(i)the protection of
				policyholders and policy claimants;
										(ii)the maintenance
				of the safety, soundness, integrity or financial responsibility of any entity
				involved in the business of insurance or insurance operations; or
										(iii)ensuring the
				integrity and stability of the United States financial system;
										(B)preemption will result in any need to
				establish a supervisory or regulatory authority of the Office or the Secretary
				over any entity involved in the business of insurance or insurance operations
				in the United States; or
									(C)preemption will result in a gap or void in
				financial or market conduct regulation of any entity involved in the business
				of insurance or insurance operations in the United States.
									(4)Administrative
				reviewAny State having an
				insurance measure for which a final determination is made pursuant to paragraph
				(2)(D) that an inconsistency referred to in paragraph (1)(B) exists, and any
				other person aggrieved by such final determination, shall have the right to
				appeal such final determination of inconsistency to the Secretary, but only if
				the Secretary receives notice of such appeal before publication of notice of
				preemption under paragraph (2)(E). The Secretary shall issue a decision
				concerning any such appeal before considering whether to stay preemption under
				paragraph (3).
								(5)Applicability of
				Administrative Procedures ActDeterminations of inconsistency pursuant to
				paragraph (2)(D) and of preemption pursuant to paragraph (2)(E) shall be
				subject to the applicable provisions of subchapter II of chapter 5 of title 5,
				United States Code (relating to administrative procedure), and chapter 7 of
				such title (relating to judicial review).
								(6)LimitationNo State may enforce a State insurance
				measure to the extent that it has been preempted pursuant to this
				subsection.
								(7)Policies and
				proceduresThe Secretary may,
				by publication in the Federal Register, issue policies and procedures to
				implement this subsection and subsection (c)(1)(C).
								(f)Savings
				provisionsNothing in this
				section shall—
								(1)preempt any State
				insurance measure because of inconsistency with any agreement that is not a
				covered agreement (as such term in defined in subsection (m));
								(2)preempt any State insurance measure that
				relates to an insurer’s rates, premiums, underwriting practices, or coverage
				requirements for insurance within that State, or to the application of the
				antitrust laws of any State to the business of insurance; or
								(3)affect the
				preemption of any State insurance measure otherwise inconsistent with and
				preempted by Federal law.
								(g)Consultation
								(1)DirectorThe Director shall consult with the
				Advisory Group established under subsection (l) regarding—
									(A)any agreement
				described in subsection (e)(1)(B), before such agreement is entered into;
				and
									(B)any initial or final determination under
				subsection (e)(2) of whether an inconsistency referred to in subsection
				(e)(1)(B) exists.
									(2)SecretaryThe Secretary shall consult with the
				Advisory Group established under subsection (l) regarding whether or not to
				stay preemption under subsection (e)(3).
								(h)Coordination
				regarding covered agreementsBefore entering into any covered agreement,
				the United States or its representative shall coordinate with State insurance
				regulators as designated by the National Association of Insurance Commissioners
				to identify provisions in the covered agreement that provide for the
				recognition of prudential measures with respect to the business of insurance
				that are described in subsection (m)(1)(B).
							(i)Reports to
				Congress
								(1)Biennial
				reportsThe Director, in
				consultation with the insurance commissioners or supervisors of the States,
				shall submit a report during each Congress to the Committee on Financial
				Services of the House of Representatives and the Committee on Banking, Housing,
				and Urban Affairs of the Senate on the financial state of the insurance
				industry, meaningful trends in the industry, any actions taken by the Office
				pursuant to subsection (e) (regarding preemption of inconsistent State
				insurance measures), and any other information as deemed relevant by the
				Director or as requested by such Committees.
								(2)Reports on State
				insurance measures not preemptedThe Director shall submit a report to each
				of the Committees referred to in paragraph (1) of this subsection regarding any
				State insurance measure that would have been preempted but for any stay of
				preemption under subsection (e)(3).
								(3)Other
				reportsThe Director shall
				submit such other informal reports as the Director considers necessary or as
				are requested by the Congress.
								(j)Use of existing
				resourcesThe Office may
				employ personnel, facilities, and other Department of the Treasury resources
				available to the Secretary on the date of enactment of the
				Insurance Information Act of
				2009 in carrying out this section, except as otherwise prohibited
				by law.
							(k)Retention of
				existing regulatory authorityNothing in this section may be construed to
				establish a general supervisory or regulatory authority of the Office or the
				Department of the Treasury over the business of insurance.
							(l)Advisory
				group
								(1)EstablishmentThere
				is hereby established the Advisory Group to the Office of Insurance Information
				(in this subsection referred to as the Advisory Group).
								(2)MembershipThe
				Advisory Group shall consist of no more than 13 members who shall be appointed
				by the Secretary, and shall include—
									(A)State insurance
				commissioners or supervisors, as nominated by the National Association of
				Insurance Commissioners;
									(B)a representative
				each of—
										(i)State legislators,
				as nominated by the National Conference of State Legislatures;
										(ii)the Department of
				Commerce;
										(iii)the Federal
				Trade Commission;
										(iv)the Office of the
				United States Trade Representative;
										(v)the life insurance
				industry;
										(vi)the property and
				casualty insurance industry;
										(vii)the reinsurance
				industry; and
										(viii)the insurance
				producer industry; and
										(C)such other
				representatives of the insurance industry, consumer groups, and other
				organizations as the Secretary determines are appropriate.
									(3)DutiesThe
				sole functions of the Advisory Group shall be to make recommendations to the
				Secretary and the Director regarding the function of the Office under
				subsection (c)(1)(B) and to consult with the Director and the Secretary
				pursuant to subsection (g).
								(m)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Covered
				agreementThe term
				covered agreement means a written bilateral or multilateral
				recognition agreement that—
									(A)is entered
				into—
										(i)between the United
				States and one or more foreign governments, authorities, or regulatory
				entities; and
										(ii)after the date of
				the enactment of the Insurance Information
				Act of 2009; and
										(B)provides for recognition of prudential
				measures with respect to the business of insurance that—
										(i)adequately protect
				insurance consumers in the United States; and
										(ii)are substantially
				equivalent to the regulation by the States of the comparable subject
				matter.
										(2)Non-United
				States insurerThe term
				non-United States insurer means an insurer, or reinsurer, that
				is organized under the laws of a jurisdiction other than a State, but does not
				include any United States branch of such an insurer.
								(3)OfficeThe
				term Office means the Office of Insurance Information
				established by this section.
								(4)SecretaryThe
				term Secretary means the Secretary of the Treasury.
								(5)StateThe term State means any of
				the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
				United States Virgin Islands, Guam, American Samoa, the Trust Territory of the
				Pacific Islands, the Commonwealth of the Northern Mariana Islands, and any
				other territory of the United States.
								(6)State insurance
				measureThe term State
				insurance measure means any State law, regulation, administrative
				ruling, bulletin, guideline, or practice relating to or affecting the provision
				of insurance or reinsurance.
								(7)United States
				insurerThe term
				United States insurer means—
									(A)an insurer, or
				reinsurer, that is organized under the laws of a State; or
									(B)a United States
				branch of a non-United States insurer.
									(n)Savings
				provisionNothing in this
				section shall be construed to affect the development and coordination of United
				States international trade policy or the administration of the United States
				trade agreements program.
							(o)Authorization of
				appropriationsThere are authorized to be appropriated for the
				Office such sums as may be necessary for each fiscal
				year.
							.
				(c)Independence in
			 congressional testimony and recommendationsSection 111 of Public Law 93–495 (12 U.S.C.
			 250) is amended by inserting ‘‘the Director of the Office of Insurance
			 Information of the Department of the Treasury,’’ after Office of Thrift
			 Supervision, .
			(d)Clerical
			 amendmentThe table of
			 sections for subchapter I of chapter 3 of title 31, United States Code, is
			 amended by striking the item relating to section 312 and inserting the
			 following new items:
				
					
						Sec. 312. Terrorism and Financial
				Intelligence.
						Sec. 313. Office of Insurance
				Information.
						Sec. 314. Continuing in
				office.
					
					.
			3.Treatment of
			 certain provisions
			(a)Non-severability
			 of certain provisions If any
			 provision of subsection (e) or (h) of section 313 of title 31, United States
			 Code, as added by this Act, is declared or held invalid or unenforceable by any
			 United States court, all provisions of each such subsection shall be treated
			 and deemed invalid and shall have no force or effect of law.
			(b)Severability of
			 remainderNotwithstanding the
			 invalidation of subsections (e) and (h) of section 313 of title 31, United
			 States Code, as added by this Act, under subsection (a) of this section, the
			 validity of the remainder of such section 313, and of the application of such
			 provisions to other persons and circumstances, shall not be affected
			 thereby.
			
